UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1269


In Re:   CHESAPEAKE SMART HOMES, INCORPORATED,

                Debtor.

-----------------------------------

MARC H. BAER, Trustee,

                Plaintiff – Appellee,

           v.

TIMOTHY E. HORAN; VALERIE J. HORAN,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03356-CCB; 02-70475; 03-08208)


Submitted:   October 13, 2011              Decided:   October 25, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy E. Horan, Valerie J. Horan, Appellants Pro Se.          Craig
Burton Leavers, Hunt Valley, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy E. Horan and Valerie J. Horan appeal from the

district    court’s      orders        upholding     the    bankruptcy     court’s

determination     that       several    transfers    of    money   to    them   from

Chesapeake Smart Homes, Inc., and American Smart Homes, Inc.,

were     avoidable      by     the      trustee     in     bankruptcy     for     the

corporations.     Our review of the record and the briefs filed by

the    parties   discloses      no     reversible    error.      Accordingly,      we

affirm for the reasons stated by the district court.                       Baer v.

Horan, No. 1:09-cv-03356-CCB (D. Md. Feb. 11 & Feb. 22, 2011).

We    dispense   with    oral    argument      because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2